Citation Nr: 0521609	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran has been administratively determined to have 
served on active duty from September 1974 to September 1977.  
He had additional service, through February 1978, for which 
eligibility for compensation benefits has been found to have 
been precluded.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1998 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  It was initially found that the veteran had 
not submitted a timely appeal to this rating determination, 
but the Board, in a decision dated in November 2002, found 
that the veteran had perfected his appeal and the case was 
returned for additional RO review.  

The case was remanded by the Board in July 2003.  


FINDING OF FACT

Degenerative arthritis of the lumbosacral spine is at least 
as likely as not related to an injury sustained in service.  


CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine was incurred in 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in August 2004 and in January 
2005 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
information regarding any evidence that is believed to 
pertain to the claim.  The claim was last rated in a 
supplemental statement of the case, dated in 3005.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Review of the service medical records shows that in December 
1974 the veteran was treated for trauma of the back and chest 
after he had been squeezed between the trunk of a vehicle and 
a trailer being towed.  The assessment was mild contusion.  

An October 1998 statement was received from the veteran's 
private physician.  He related that he had been treating the 
veteran since July 1998 for chronic low back pain that he 
related to a motor vehicle accident some seven years ago 
while in the military.  The examiner stated that he believed 
that it was at least likely that his current disorder was due 
to the original injury in 1974, despite the fact that the 
injury appeared to be relatively mild at that time.  

An examination was conducted by VA in February 2005.  It was 
noted that the veteran had reviewed the veteran's medical 
records, including the service medical records and the 1998 
statement from the veteran's private physician.  The examiner 
rendered a diagnosis that the veteran did have degenerative 
change on a chronic pain and that it was at least as likely 
as not that the initial injury set in motion the degenerative 
changes that had occurred over time.  

The veteran sustained an injury of his back during service.  
Two physicians, one private and one VA, have rendered 
opinions that it was at least as likely as not that the 
degenerative changes of the lumbosacral spine are related to 
that original injury.  Under these circumstances, service 
connection is established.  


ORDER

Service connection for degenerative arthritis of the 
lumbosacral spine is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


